Exhibit 10.10
 
INTERCOMPANY REVOLVING PROMISSORY NOTE
 
December 3, 2018
 
$3,500,000.00
 

 
FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein,
Aemetis Property Keyes, Inc., a Delaware corporation (the “Borrower”), hereby
unconditionally promises to pay to the order of Goodland Advanced Fuels, Inc., a
Delaware corporation, or its assigns (the “Holder”, and together with the
Borrower, the “Parties”), the principal amount of Three Million Five Hundred
Thousand Dollars ($3,500,000) (the “Loan”) or, if less, then the aggregate of
such amounts the Holder has disbursed to the Borrower pursuant to Section 2.2,
together with all accrued interest thereon, as provided in this Intercompany
Revolving Promissory Note (the “Note”).
 
1.       
Definitions. Capitalized terms used herein shall have the meanings set forth in
this Section 1.
 
“Advance” means each disbursement made by the Holder to the Borrower pursuant to
Section 2.2.
 
“Borrowing Notice” has the meaning set forth in Section 2.2.
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.
 
“Commitment Period” means the period from the date hereof to the earlier of (a)
the Maturity Date, or (b) the date, if any, on which the Noteholders have no
further obligation to make loans under the Note Purchase Agreement.
 
“Debt” of the Borrower, means all (a) indebtedness for borrowed money; (b)
obligations secured by a Lien on property (to the extent of the fair market
value of the related property), whether or not the obligation secured thereby
shall have been assumed and whether or not the obligation secured is the
obligation of the owner or another party, except trade accounts payable arising
in the ordinary course of business secured by a purchase money security interest
(c) any obligation on account of deposits or advances, (d) obligations for the
deferred purchase price of property or services, except trade payables arising
in the ordinary course of business; (e) obligations evidenced by notes, bonds,
debentures or other similar instruments; (f) obligations as lessee under capital
leases; (g) obligations in respect of any interest rate swaps, currency exchange
agreements, commodity swaps, caps, collar agreements or similar arrangements
entered into by the Borrower providing for protection against fluctuations in
interest rates, currency exchange rates or commodity prices or the exchange of
nominal interest obligations, either generally or under specific contingencies;
(h) obligations under acceptance facilities and letters of credit; (i)
guaranties, endorsements (other than for collection or deposit in the ordinary
course of business), and other contingent obligations to purchase, to provide
funds for payment, to supply funds to invest in any Person, or otherwise to
assure a creditor against loss, in each case, in respect of indebtedness set out
in clauses (a) through (h) of a Person other than the Borrower; and (j)
indebtedness set out in clauses (a) through (i) of any Person other than
Borrower secured by any lien on any asset of the Borrower, whether or not such
indebtedness has been assumed by the Borrower.
 
 
1

 
 
“Default” means any of the events specified in Section 8 which constitutes an
Event of Default or which, upon the giving of notice, the lapse of time, or both
pursuant to Section 8 would, unless cured or waived, become an Event of Default.
 
“Default Rate” means a rate of interest per annum equal to the Interest Rate
plus six percent (6%) per annum.
 
“Event of Default” has the meaning set forth in Section 8.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
 
“Interest Rate” for each Advance shall be equal to the interest rate payable as
of the date of such Advance to the Noteholders pursuant to the Note Purchase
Agreement or, if the Note Purchase Agreement shall not be in effect, a rate of
interest per annum equal to twelve percent (12%).
 
“Lien” means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other), charge or other security interest.
 
“Loan” has the meaning set forth in the introductory paragraph.
 
“Material Adverse Effect” means any condition or circumstance which has had, or
could reasonably be expected to have, a material adverse effect on (i) the
property, nature of assets, business, results of operations, prospects,
performance, liabilities or condition (financial or otherwise) of the Borrower;
(ii) the rights or remedies of the Holder hereunder, (iii) the ability of the
Borrower to perform its obligations hereunder or otherwise in connection with
the Loan, or (v) the validity or enforceability of any of this Note.
 
“Maturity Date” means the Maturity Date (as such term is defined in the Note
Purchase Agreement).
 
“Note Purchase Agreement” means that certain Note Purchase Agreement entered
into as of June 30, 2017 (including all exhibits and schedules hereto, as
amended by the Amendment No. 1 to Note Purchase Agreement dated as of June 28,
2018, the Amendment No. 2 to Note Purchase Agreement dated as of December 3,
2018, and as the same may be amended, supplemented, modified and/or restated
from time to time, by and among the Holder, as borrower, the noteholders party
thereto or which thereafter become parties thereto by means of assignment and
assumption as described therein (the “Noteholders”), and Third Eye Capital
Corporation, as administrative agent and collateral agent for the Noteholders
(the “Agent”).
 
“Outstanding Amount” means the sum of the outstanding principal amount of the
Revolving Advances, the unpaid interest thereon, and all other Note Indebtedness
relating to the Revolving Line under the Note Purchase Agreement. All defined
terms used in this definition of “Outstanding Amounts” shall have the meaning
ascribed thereto under the Note Purchase Agreement.
 
 
2

 
 
 
“Parties” has the meaning set forth in the introductory paragraph.
 
“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, governmental authority or other entity.
 
2.       
Loan Disbursement Mechanics.
 
2.1        Commitment. Subject to Section 2.2, the Holder shall make available
to the Borrower one or more Advances during the Commitment Period in an
aggregate amount not to exceed the Loan less the Outstanding Amount. During the
Commitment Period the Borrower may repay and reborrow in accordance with the
provisions hereof.
 
2.2        Advances. As a condition to the disbursement of any Advance, the
Borrower shall, at least seven (7) Business Days prior to the requested
disbursement date, deliver to the Holder and to Agent a written notice (the
“Borrowing Notice”) in substantially in the form set out in Schedule A hereto
setting out (a) that no Default has occurred and is continuing; (b) the amount
of the Advance and a description of how the Advance will be used by the
Borrower; and (c) the date on which the Advance is to be disbursed. Each
Borrowing Notice shall be deemed to repeat the Borrower's representations and
warranties in Section 6 as of the date of such Borrowing Notice. Upon receipt of
the Borrowing Notice, the Holder may, but is under no obligation to, make
available to the Borrower on the disbursement date the amount set out in the
notice in immediately available funds.
 
3.       
Final Payment Date; Optional Prepayments.
 
3.1        Final Payment Date. The aggregate unpaid principal amount of the
Loan, all accrued unpaid interest and all other amounts payable under this Note
shall be due and payable on the Maturity Date, unless otherwise provided in
Section 9.
 
3.2        Optional Prepayment. The Borrower may prepay the Loan in whole or in
part at any time or from time to time without penalty or premium by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment. Subject to the other terms and conditions hereof, amounts
borrowed may be repaid and reborrowed from time to time.
 
4.       
Interest.
 
4.1        Interest Rate. The outstanding principal of the Advances made
hereunder (including, to the extent permitted by law, on interest thereon not
paid when due) shall from the date made or incurred until indefeasibly paid in
full in cash shall bear interest at a per annum rate equal to the Interest Rate,
but not to exceed the maximum rate described in Section 4.4 hereof.
 
 
3

 
 
 
4.2        Default Rate. If an Event of Default shall have occurred and be
continuing, all outstanding principal of and, to the fullest extent permitted by
law, all past due interest on the Advances shall bear interest at a rate per
annum equal to the Default Rate. Interest payable at the Default Rate shall be
payable from time to time on demand.
 
4.3        Interest Payment Dates. Interest on the Advances shall be payable on
the outstanding principal of the Advances in arrears for the preceding calendar
month on the first Business Day of each calendar month, commencing on first
Business Day of the calendar month following the disbursement of an Advance
under Section 2.2 hereunder.
 
4.4        Interest Rate Limitation. If at any time and for any reason
whatsoever, the interest rate payable on any Advance shall exceed the maximum
rate of interest permitted to be charged by the Holder to the Borrower under
applicable law, such interest rate shall be reduced automatically to the maximum
rate of interest permitted to be charged under applicable law.
 
5.       
Payment Mechanics.
 
5.1        Manner of Payments. All payments of interest and principal shall be
made in lawful money of the United States of America no later than 3:00 PM
Pacific Time on the date on which such payment is due by wire transfer of
immediately available funds to the Holder's account at a bank specified by the
Holder in writing to the Borrower from time to time.
 
5.2        Application of Payments. All payments made hereunder shall be applied
first to the payment of any fees or charges outstanding hereunder, second to
accrued interest, and third to the payment of the principal amount outstanding
under the Note.
 
5.3        Business Day Convention. Whenever any payment to be made hereunder
shall be due on a day that is not a Business Day, such payment shall be made on
the next succeeding Business Day and such extension will be taken into account
in calculating the amount of interest payable under this Note.
 
5.4        Evidence of Debt. The Holder is authorized to record on its books and
records each Advance made to the Borrower and each payment or prepayment
thereof. The entries made by the Holder shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of the Holder to record such payments or prepayments, or any inaccuracy
therein, shall not in any manner affect the obligation of the Borrower to repay
(with applicable interest) the Advances in accordance with the terms of this
Note.
 
5.5        Rescission of Payments. If at any time any payment made by the
Borrower under this Note is rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy or reorganization of the Borrower or otherwise,
the Borrower's obligation to make such payment shall be reinstated as though
such payment had not been made.
 
6.       
Representations and Warranties. The Borrower hereby represents and warrants to
the Holder on the date hereof as follows:
 
 
4

 
 
6.1        Existence; Compliance With Laws. The Borrower is (a) a company duly
formed, validly existing and in good standing under the laws of the State of
Delaware and has the requisite power and authority, and the legal right, to own,
lease and operate its properties and assets and to conduct its business as it is
now being conducted and (b) in compliance with all laws.
 
6.2        Power and Authority. The Borrower has the power and authority, and
the legal right, to execute and deliver this Note and to perform its obligations
hereunder.
 
6.3        Authorization; Execution and Delivery. The execution and delivery of
this Note by the Borrower and the performance of its obligations hereunder have
been duly authorized by all necessary corporate action in accordance with all
applicable laws. The Borrower has duly executed and delivered this Note.
 
6.4        No Approvals. No consent or authorization of, filing with, notice to
or other act by, or in respect of, any governmental authority or any other
Person is required in order for the Borrower to execute, deliver, or perform any
of its obligations under this Note.
 
6.5        No Violations. The execution and delivery of this Note and the
consummation by the Borrower of the transactions contemplated hereby do not and
will not (a) violate any provision of the Borrower's organizational documents;
(b) violate any law applicable to the Borrower or by which any of its properties
or assets may be bound; or (c) constitute a default under any material agreement
or contract by which the Borrower may be bound.
 
6.6        Enforceability. The Note is a valid, legal and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms.
 
6.7        No Litigation. No action, suit, litigation, investigation or
proceeding of, or before, any arbitrator or governmental authority is pending or
threatened by or against the Borrower or any of its property or assets (a) with
respect to the Note or any of the transactions contemplated hereby or (b) that
would be expected to materially adversely affect the Borrower's financial
condition or the ability of the Borrower to perform its obligations under the
Note.
 
7.       
Affirmative Covenants. Until all amounts outstanding in this Note have been paid
in full, the Borrower shall:
 
7.1        Maintenance of Existence. (a) Preserve, renew and maintain in full
force and effect its corporate or organizational existence and (b) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
 
7.2        Compliance. Comply with (a) all of the terms and provisions of its
organizational documents; (b) its obligations under its material contracts and
agreements; and (c) all laws applicable to it and its business, in each case,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.
 
 
5

 
 
7.3        Payment Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings, and reserves
in conformity with GAAP with respect thereto have been provided on its books.
 
7.4        Notice of Events of Default. As soon as possible and in any event
within two (2) Business Days after it becomes aware that a Default or an Event
of Default has occurred, notify the Holder in writing of the nature and extent
of such Default or Event of Default and the action, if any, it has taken or
proposes to take with respect to such Default or Event of Default.
 
7.5        Further Assurances. Upon the request of the Holder, promptly execute
and deliver such further instruments and do or cause to be done such further
acts as may be necessary or advisable to carry out the intent and purposes of
this Note.
 
8.    Events of Default. The occurrence and continuance of any of the following
shall constitute an Event of Default hereunder:
 
8.1        Failure to Pay. The Borrower fails to pay any principal amount of the
Loan when due or interest or any other amount when due.
 
8.2        Breach of Representations and Warranties. Any representation or
warranty made or deemed made by the Borrower to the Holder herein is incorrect
in any material respect on the date as of which such representation or warranty
was made or deemed made.
 
8.3        Breach of Covenants. The Borrower fails to observe or perform any
covenant, condition or agreement contained in this Note other than those
specified in Section 8.1 and such failure continues for 10 days.
 
8.4        Cross-Defaults. The Borrower fails to pay when due any of its Debt in
excess of $100,000 at any time outstanding (other than Debt arising under this
Note) or any interest or premium thereon when due (whether by scheduled
maturity, acceleration, demand or otherwise) and such failure continues after
the applicable grace period, if any, specified in the agreement or instrument
relating to such Debt.
 
8.5        Bankruptcy.  
 
(a)       the Borrower commences any case, proceeding or other action (i) under
any existing or future law relating to bankruptcy, insolvency, reorganization,
or other relief of debtors, seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts or (ii) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or the
Borrower makes a general assignment for the benefit of its creditors;
 
 
6

 
 
(b)       there is commenced against the Borrower any case, proceeding or other
action of a nature referred to in Section 8.5(a) above which (i) results in the
entry of an order for relief or any such adjudication or appointment or (ii)
remains undismissed, undischarged or unbonded for a period of 90 days;
 
(c)       there is commenced against the Borrower any case, proceeding or other
action seeking issuance of a warrant of attachment, execution or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which has not been vacated, discharged, or stayed
or bonded pending appeal within 90 days from the entry thereof;
 
(d)       the Borrower takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
Section 8.5(a), Section 8.5(b) or Section 8.5(c) above; or
 
(e)       the Borrower is generally not, or shall be unable to, or admits in
writing its inability to, pay its debts as they become due.
 
8.6        Judgments. One or more judgments for an amount in excess of $100,000
at any time or decrees shall be entered against the Borrower and all of such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within ninety (90) days from the entry thereof. Notwithstanding
the foregoing, the outstanding judgment against Borrower resulting from the case
by Cordillera Fund and The Industrial Company shall not result in an Event of
Default.
 
9.     Remedies. Upon the occurrence of any Event of Default and at any time
thereafter during the continuance of such Event of Default, the Holder may at
its option, by written notice to the Borrower (a) terminate its commitment to
make any Advances hereunder; (b) declare the entire principal amount of this
Note, together with all accrued interest thereon and all other amounts payable
hereunder, immediately due and payable; and/or (c) exercise any or all of its
rights, powers or remedies under applicable law; provided, however that, if an
Event of Default described in Section 8.5 shall occur, the principal of and
accrued interest on the Loan shall become immediately due and payable without
any notice, declaration or other act on the part of the Holder.
 
10.   Miscellaneous.
 
10.1                 Governing Law. This Note and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Note, and the transactions contemplated
hereby shall be governed by the laws of the State of New York.
 
10.2                 Submission to Jurisdiction.
 
(a)       The Borrower hereby irrevocably and unconditionally (i) agrees that
any legal action, suit or proceeding arising out of or relating to this Note may
be brought in the courts of the State of New York or of the United States of
America for the Southern District of New York and (ii) submits to the
jurisdiction of any such court in any such action, suit or proceeding. Final
judgment against the Borrower in any action, suit or proceeding shall be
conclusive and may be enforced in any other jurisdiction by suit on the
judgment.
 
 
7

 
 
(b)       Nothing in this Section 10.2 shall affect the right of the Holder to
(i) commence legal proceedings or otherwise sue the Borrower in any other court
having jurisdiction over the Borrower or (ii) serve process upon the Borrower in
any manner authorized by the laws of any such jurisdiction.
 
10.3                 Venue. The Borrower irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Note in any court referred to in Section 10.2(a) and the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
10.4                 Waiver of Jury Trial. THE BORROWER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO
THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY.
 
10.5                 Counterparts; Integration; Effectiveness. This Note and any
amendments, waivers, consents or supplements hereto may be executed in
counterparts, each of which shall constitute an original, but all taken together
shall constitute a single contract. This Note constitutes the entire contract
between the Parties with respect to the subject matter hereof and supersede all
previous agreements and understandings, oral or written, with respect thereto.
Delivery of an executed counterpart of a signature page to this Note by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Note.
 
10.6                 Successors and Assigns. This Note may be assigned or
transferred by the Holder to any Person. The Borrower may not assign or transfer
this Note or any of its rights hereunder without the prior written consent of
the Holder. This Note shall inure to the benefit of, and be binding upon, the
Parties and their permitted assigns.
 
10.7                 Waiver of Notice. The Borrower hereby waives demand for
payment, presentment for payment, protest, notice of payment, notice of
dishonor, notice of nonpayment, notice of acceleration of maturity and diligence
in taking any action to collect sums owing hereunder.
 
10.8                 Amendments and Waivers. No term of this Note may be waived,
modified or amended except by an instrument in writing signed by both of the
parties hereto. Any waiver of the terms hereof shall be effective only in the
specific instance and for the specific purpose given.
 
10.9                 Headings. The headings of the various Sections and
subsections herein are for reference only and shall not define, modify, expand
or limit any of the terms or provisions hereof.
 
10.10                 No Waiver; Cumulative Remedies. No failure to exercise and
no delay in exercising on the part of the Holder, of any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.11                 Severability. If any term or provision of this Note is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Note or invalidate or render unenforceable such term or provision in any
other jurisdiction.
 
10.12                 Agent Rights. This Note is a Revolving Intercompany Note
referred to in the Note Purchase Agreement, and, constitutes a Pledged Note (as
defined in the General Security Agreement) of the Holder. The Holder and the
Borrower hereunder hereby acknowledge and agree that the Agent, for the benefit
of the Noteholders, may exercise all rights provided in the Note Purchase
Agreement and the General Security Agreement with respect to this Note.
 
[SIGNATURE PAGE FOLLOWS]
 
 
8

 
IN WITNESS WHEREOF, the Parties have executed this Note as of the date first set
forth above.
 
 
BORROWER:
 
AEMETIS PROPERTY KEYES, INC.
 
 
 
By: /s/ Eric A. McAfee                                                

Name: Eric McAfee
Title: CEO
 
 

 
HOLDER:
 
GOODLAND ADVANCED FUELS, INC.
 
 
By: /s/ Michael Peterson                                                 

Name: Michael Peterson
Title:
 

 
 
 
9
